IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IBRAHIM M. LY,                            : No. 150 MM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (STAFF MANAGEMENT),                 :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.